                                                                                      CLERK, U.S.
                                                                                                    DISTRICTCOURT




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                    CASE NUMBER
                                                   PLAINTIFF                     ~~     d' ~
                              V.


                                                                   ORDER OF TEMPORARY DETENTION
    f~Y°~~~1               ~Y'~~        r ~~➢~°~~                    PENDING HEARING PURSUANT
                                             DEFENDANT(S).              TO SAIL REFORM ACT


     Upon motion of `~~            ~~      ~                          ,1T IS ORDERED that a detention hearing
is set for                                 rs` ~   ~'      ~f~~~      ,at a~ 3~     ❑a.m./ ~1p.m. before the
Honorable      ~1~~a               ~~ p ~- ~-                         ,in Courtroom ~v(~

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                       (Other custodial officer)




Dated:         ~l     /I


                                                                             ~A~c~J E. ~QP~




                    ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                   Page 1 of 1
